Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reply filed on March 2nd, 2022 has been received and entered.
Claims 1, 9, and 15 has been amended.
Claims 1-6, 8-12, and 14-19 now remain pending and are allowed with examiner’s amendment presented herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Kent Tobin (Registration Number 39,496) on March 18th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please cancel claims 2, 10, and 16.
Please amend claim 1, 9, 15, and 19 as follows:
Claim 1.  (Currently Amended) A computer-implemented method comprising:
, [[and]] a directed acyclic graph, and an additional argument;
in response to the input, generating a thread;
using the thread to create a sandbox including an interface;
loading a first Web-Assembly (WASM) module from a database into the sandbox, based upon the input;
the WASM module compiling the bytecode into an assembly instruction according to the input including the directed acyclic graph; 
the interface communicating the assembly instruction to a network; [[and]] 
loading a second WASM module to compile additional source code from the database based on historical context information associated with the bytecode; and
wherein the additional argument is provided by a parser located at the host.

Claim 2 (Canceled).

Claim 9.  (Currently Amended) A non-transitory computer readable storage medium embodying a computer program for performing a method, said method comprising:
receiving from a host, an input comprising a bytecode, a directed acyclic graph, and an additional argument;
in response to the input, generating a thread;
using the thread to create a sandbox including an interface; 
loading a first Web-Assembly (WASM) module from a database into the sandbox, based upon the input;

the interface communicating the assembly instruction to a network; [[and]] 
loading a second WASM module to compile additional source code from the database based on historical context information associated with the bytecode; and
wherein the additional argument is provided by a parser located at the host.

Claim 10.  (Canceled)

Claim 15.  (Currently Amended) A computer system comprising:
one or more processors;
a software program, executable on said computer system, the software program configured to cause an in-memory database engine of an in-memory database to:
receive from a host, an input comprising a bytecode, [[and]] a directed acyclic graph, and an additional argument;
in response to the input, generate a thread;
use the thread to create a sandbox including an interface;
load a first Web-Assembly (WASM) module from a database into the sandbox, based upon the input;
cause the WASM module to compile the bytecode into an assembly instruction according to the input including the directed acyclic graph; 
cause the interface to communicate the assembly instruction to a network; [[and]] 
, and
wherein the additional argument is provided by a parser located at the host.

Claim 16.  (Canceled)  

Claim 19.  (Currently Amended)  A computer system as in claim 15 wherein the additional argument comprises metadata of 

--End--

Allowable Subject Matter
Claims 1, 3-6, 8-9, 11-12, 14-15 and 17-19 are allowed and renumbered as 1-14.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Julius Vanderspek (WO02/065284), discloses an optimized dynamic bytecode interpreter, which operates in two stages, a profiler stage and a compiler/optimizer stage. The profiler dynamically profiles the bytecodes to select sequences of frequently executed bytecodes. The compiler/optimizer translates the selected sequences of frequently executed bytecodes into machine code. However, Vanderspek fails to teach or fairly suggest “receiving from a host, an input comprising a bytecode, a directed acyclic graph, and an additional argument; in response to the input, generating a thread; using the thread to create a sandbox including an interface; loading a first Web-Assembly (WASM) module .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        March 26th, 2022